DETAILED ACTION

This Office Action is in response to Applicant's application and preliminary amendment filed on October 26, 2021.  Currently, claims 1-15 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system).  Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 recites the abstract idea of controlling and managing at least one chain of a plurality of energy products by a managing module designed to perform analysis of functional information implementing a plurality of procedures aimed to the chain of the plurality of energy products and a plurality of operating areas designed to be interfaced with the managing module and to process the plurality of functional information from data collected.  The claims are directed to a type of managing a chain of products.   The first prong of Step 2A is satisfied because the claims are abstract because the claims are certain methods of organizing human activity including business relations.  Applicant’s claims show managing the energy transactions over its chain which is a type of business relations. The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as computerizing and digitalizing steps, a centralized and customized database designed to collect data of a chain enabling industrial applications, communication interfaces, and an operating system designed to control operation of the database and managing module) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Step 2B is satisfied because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as computerizing and digitalizing steps, a centralized and customized database designed to collect data of a chain enabling industrial applications, communication interfaces, and an operating system designed to control operation of the database and managing module (as evidenced by p. 5-7 of applicant’s own specification) are well understood, routine and conventional in the field.   Dependent claims 2-15 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing triggering in response to external events and a scheduling algorithm and managing transactions and handlings of the energy products and accounting and implementing rules and a cash desk to verify stocks and warehouses designed to contain products and a purchasing area, foreign area, a logistics area and a commercial area and a documents managing module and coordinating flow of the energy product data and analyzing the stocks of the products and designing to produce and dispense the products with packages and formats customized.  Dependent claims 3-4 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as different operating interfaces including e-commerce (as evidenced by p. 5-7 of applicant’s own specification) are well understood, routine and conventional in the field.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lessing et al. (US 2009/0125350 A1) (hereinafter Lessing) in view of Hoffman et al. (US 2003/0050807 A1) (hereinafter Hoffman).

Claim 1:
Lessing, as shown, discloses the following limitations of claim 1:
A system for controlling and managing at least one chain of a plurality of products designed to computerize and digitalize a plurality of steps of said chain (see abstract, "A computer implemented method of and system for capturing, storing and organizing supply chain and logistics support information for a retail enterprise. Supply chain and logistics support information is stored and organized within a relational database in accordance with a logical data model comprising a plurality subject areas, and entities and relationships within the subject areas, defining the manner in which supply chain and logistics support information is stored and organized within the relational database. The relational database, populated with this information, provides a retail enterprise with detailed tracking and analysis support for shipping orders, freight bills, shipping order claims, and invoices; and detailed support for fleet tracking of shipments in the areas of legs, lanes and associated routes traveled, mode of transport, and specific equipment utilized in handling of shipments; allowing for improved supply chain efficiency through better informed decision making."), the system comprising: at least one database, centralized and customized depending on a plurality of implementation needs, required by at least one user, and designed to collect a plurality of data related to said plurality of steps of said chain enabling a plurality of industrial applications (see para [0046]-[0048], showing organization of data in the data warehouse environment that is customized based on CRM requirements and see para [0195], "Information concerning the supply chain and logistics support is contained principally within the SHIPPING ORDER, SHIPPING PLAN, SHIPPING REGULATION, and SHIPPING TRANSPORT subject areas within the Retail Logical Data Model. However, additional relevant information is also contained with the AGREEMENT, INVENTORY (EXTERNAL), INVOICE subject areas. These subject areas are illustrated in FIGS. 4 through 10, described below." and see para [0486]); 
at least one managing module designed to perform an analysis of a plurality of functional information implementing a plurality of procedures aimed to said computerizing of said chain of said plurality of products (see para [0008], "The present invention relates generally to Data Warehouse solutions, and more particularly, to systems and methods for capturing, storing and using detailed data on store operations for a Retail Business. Still more particularly, the present invention is related to a logical data model for storing and organizing supply chain and logistics support information within a Retail Business data warehouse system." and see para [0138], "The FM.GL.GENERAL LEDGER ACCOUNT subject area contains information concerning an enterprise's General Ledger. The General Ledger is a collection of all accounts used by a business. It is the accounting transaction record, maintained either manually or using computer software, of all the balance sheet and income statement balances of a company or business. Previously as the name suggests, the General Ledger was a collection of books that was used to physically record accounting transactions. Today these transactions are generally recorded and stored by using computer software."); 
a plurality of operating areas, designed to be interfaced, through a plurality of communication interfaces, with said database and with said managing module, and to process said plurality of functional information from said plurality of data collected from said database and supply them to said managing module  (see para [0009], "Teradata Corporation has developed a data warehouse solution including a comprehensive suite of analytical and operational applications that captures, organizes and advances the use of high-value business information within a Retail Business. An objective of Teradata Corporation's retail data warehouse solution is to enable retail management to easily access and analyze information that is critical to the operation of retail outlets." and see para [0024]-[0026], especially "Teradata Corporation has developed a data warehouse solution including a comprehensive suite of analytical and operational applications that captures, organizes and advances the use of high-value business information within a Retail Business. An objective of Teradata Corporation's retail data warehouse solution is to enable retail management to easily access and analyze information that is critical to the operation of retail outlets."); and 
Lessing, however, does not specifically disclose the products are energy products.    In analogous art, Hoffman discloses the following limitations:
energy products (see para [0005], " A system, method and computer program product are disclosed for managing a gas station supply chain utilizing a network. A network is utilized to receive data from a plurality of gas station outlets of a gas station supply chain in which the data relates to the sale of gas station goods and services by the gas station outlets. An electronic order form is generated based on the data for ordering gas station goods and services from a gas station distributor of the gas station supply chain. The data is transmitted via the network to the gas station distributor of the gas station supply chain. The data is also transmitted to a gas station supplier of the gas station supply chain utilizing the network. Additionally, activity in the gas station supply chain is forecast utilizing the data.")
at least one operating system, designed to control an operation of said database and of said managing module (see para [0269]-[0270], where the retail system is controlling both the database and managing module where it would be obvious to one of ordinary skill in the art the retail system necessarily uses an operating system to function).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Lessing with Hoffman because including supply chain management for gas stations provides a specific real-world use thereby enhancing commercial appeal for a company to manage such inventory (see Hoffman, para [0002]-[0006]).             
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for a gas station supply chain management framework as taught by Hoffman in the method for capturing and storing supply chain and logistics support in a database of Lessing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8, 11-15:
Further, Lessing discloses the following limitations:
wherein the system is designed to produce and dispense said plurality of products with packages and/or formats customized by said customer through said first warehouse of said operating logistic area (see para, [0046]-[0049], where supporting the customer relationship management (CRM) requirements related to identifying, acquiring, retaining and growing valuable customers. A logical data model for the retail industry reflects the operating principles and policies of the retail industry and provides the underlying structure for the data imported into the data warehouse shows such packages and formats customized by customers and see para [0118], [0169])
Lessing does not explicitly disclose energy products.  In analogous art, Hoffman discloses the following limitations:
energy products (see para [0005], " A system, method and computer program product are disclosed for managing a gas station supply chain utilizing a network. A network is utilized to receive data from a plurality of gas station outlets of a gas station supply chain in which the data relates to the sale of gas station goods and services by the gas station outlets. An electronic order form is generated based on the data for ordering gas station goods and services from a gas station distributor of the gas station supply chain. The data is transmitted via the network to the gas station distributor of the gas station supply chain. The data is also transmitted to a gas station supplier of the gas station supply chain utilizing the network. Additionally, activity in the gas station supply chain is forecast utilizing the data.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for a gas station supply chain management framework as taught by Hoffman in the method for capturing and storing supply chain and logistics support in a database of Lessing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lessing and Hoffman, as applied above, and further in view of Hanazato et al. (US 2004/0064350 A1) (hereinafter Hanazato).

Claim 2:
Further, Lessing discloses the following limitations:
a plurality of event managers, executed in reply to a plurality of external events, designed to act according to models, or procedures, deduced from said analysis of said plurality of data stored in said database, and advantageously designed to trigger through the use of a queue of events, a further cascade of events, namely a trigger software (see para [0245], "An INVENTORY TRANSACTION that is external in nature represents a transaction or event that affects the inventory level of an INVENTORY ITEM whereby that ITEM is received from, or provided to, an external party (e.g., customer, vendor). Various INVENTORY TRANSACTIONs record the addition or removal of ITEMs. These include ALLOCATION (FULFILLMENT) TRANSACTIONs (fulfillment of customer sales orders), SALES RETURN TRANSACTIONs (return of purchased items by customer), VENDOR RECEIPT TRAN (receipt of item shipment from vendor), and VENDOR RETURN TRANs (return of items back to vendor)."); 
a module of said operating system, designed to transfer the control from a central unit to a plurality of processes chosen by at least one process manager (see para [0155], "The INVENTORY (EXTERNAL) subject area details the adjustments to Inventory where at least one EXTERNAL Location is involved. Control of Inventory is transferred to or from a Third Party and Inventory is adjusted accordingly.); a
Lessing and Hoffman do not specifically disclose said process manager of said operating system, designed to implement at least one scheduling algorithm which, given a set of access requests to a resource, establishes a time ordering for executing a plurality of requests, giving priority to those which comply with certain time parameters, related to analysis timing deemed crucial for performing a process, optimizing an access to such resource and thereby allowing to perform said process.  In analogous art, Hanazato discloses the following limitations:
said process manager of said operating system, designed to implement at least one scheduling algorithm which, given a set of access requests to a resource, establishes a time ordering for executing a plurality of requests, giving priority to those which comply with certain time parameters, related to analysis timing deemed crucial for performing a process, optimizing an access to such resource and thereby allowing to perform said process (see para [0153]-[0055], especially "hen the demand forecast quantity is larger than the delivery schedule quantity, adjustment of the delivery schedule number is performed for each distributor (step 1104). While various methods of adjustment are contemplated, for example, for a distributor having a predetermined number or more of quantity of inventory in that day, it is contemplated that adjustment is made to reduce the delivery schedule quantity, or adjustment is made such that ranks are previously given to distributors and priority is granted to a distributor with a higher rank to give a delivery schedule quantity appropriate for the demand forecast quantity. The present invention can be implemented with any method.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Lessing and Hoffman with Hanazato because establishing a time ordering provides more control over a supply chain to respond to different types of demands and support customers in a more specific manner (see Hanazato, para [0006]-[0013]).             
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the supply chain management system as taught by Hanazato in the Lessing and Hoffman combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10:
Further, Lessing discloses the following limitations:
wherein the system is designed to produce and dispense said plurality of products with packages and/or formats customized by said customer through said first warehouse of said operating logistic area (see para, [0046]-[0049], where supporting the customer relationship management (CRM) requirements related to identifying, acquiring, retaining and growing valuable customers. A logical data model for the retail industry reflects the operating principles and policies of the retail industry and provides the underlying structure for the data imported into the data warehouse shows such packages and formats customized by customers and see para [0118], [0169])
Lessing does not explicitly disclose energy products.  In analogous art, Hoffman discloses the following limitations:
energy products (see para [0005], " A system, method and computer program product are disclosed for managing a gas station supply chain utilizing a network. A network is utilized to receive data from a plurality of gas station outlets of a gas station supply chain in which the data relates to the sale of gas station goods and services by the gas station outlets. An electronic order form is generated based on the data for ordering gas station goods and services from a gas station distributor of the gas station supply chain. The data is transmitted via the network to the gas station distributor of the gas station supply chain. The data is also transmitted to a gas station supplier of the gas station supply chain utilizing the network. Additionally, activity in the gas station supply chain is forecast utilizing the data.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for a gas station supply chain management framework as taught by Hoffman in the method for capturing and storing supply chain and logistics support in a database of Lessing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Allowable Subject Matter

Claims 3-7, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180046964 A1
US 20150120224 A1
CN 101388092 A
US 20100228583 A1
US 20140019288 A1
Fera et al. "Production Scheduling Approaches for Operations Management"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624